              Case 2:19-cr-00046-MCE Document 53 Filed 06/19/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0046-MCE
11
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                          ORDER
13
     NOE GANDARA-SOTO,                                  DATE: June 11, 2020
14                                                      TIME: 10:00 a.m.
                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
15

16

17          This case was set for a status conference on June 11, 2020, and continued to July 23, 2020, on
18 the Court’s on motion, citing the interests of public health and safety, and excluding time under the

19 Speedy Trial Act, pursuant to General Order 611. The parties now request that the Court continue the

20 status conference to August 20, 2020. To the extent it is needed, this stipulation supplements the basis

21 for exclusion of time under General Order 611 and requests that the Court also exclude time under Local

22 Code T4, for the reasons set forth below.

23          On March 18, 2020, this Court issued General Order 612, with reference to General Order 611,
24 which together permit District Judges to continue all matters scheduled to occur before May 1, 2020,

25 until a date after that, and to exclude time under the Speedy Trial Act. These General Orders were

26 entered to address public health concerns related to COVID-19.

27          Although the General Orders address the district-wide health concern, the Supreme Court has
28 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER           1
30
               Case 2:19-cr-00046-MCE Document 53 Filed 06/19/20 Page 2 of 4


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 4 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 6 orally or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 9 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of
10 justice served by taking such action outweigh the best interest of the public and the defendant in a

11 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

12 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

13 served by the granting of such continuance outweigh the best interests of the public and the defendant in

14 a speedy trial.” Id.

15           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

27 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

28 pretrial continuance must be “specifically limited in time”).

       STIPULATION RE: SPEEDY TRIAL ACT; ORDER              2
30
                Case 2:19-cr-00046-MCE Document 53 Filed 06/19/20 Page 3 of 4


 1                                                   STIPULATION

 2         1.       By previous order, this matter was set for status on June 11, 2020.

 3         2.       By this stipulation, the defendant now moves to continue the status conference to

 4 August 20, 2020, and to exclude time between June 11, 2020, and August 20, 2020, under Local Code T4,

 5 in addition to the exclusion of time pursuant to General Order 611.

 6         3.       The parties agree and stipulate, and request that the Court find the following:

 7                  a)     The government has represented that has produced the discovery associated with

 8         this case including, among other things, investigative reports, photographs, as well as audio and

 9         video recordings.

10                  b)     Counsel for defense desires additional time to consult with his client, to review

11         the current charges, to conduct investigation and research related to the charges, to review

12         discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

13         motions, and to otherwise prepare for trial.

14                  c)     Defense counsel believes that failure to grant the above-requested continuance

15         would deny counsel the reasonable time necessary for effective preparation, taking into account

16         the exercise of due diligence.

17                  d)     The government does not object to the continuance.

18                  e)     Based on the above-stated findings, the ends of justice served by continuing the

19         case as requested outweigh the interest of the public and the defendant in a trial within the

20         original date prescribed by the Speedy Trial Act.

21                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22         et seq., within which trial must commence, the time period of June 11, 2020 to August 20, 2020,

23         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

24         because it results from a continuance granted by the Court at defendants’ request on the basis of

25         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

26         of the public and the defendant in a speedy trial.

27 ///

28 ///

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER             3
30
                 Case 2:19-cr-00046-MCE Document 53 Filed 06/19/20 Page 4 of 4


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5    Dated: June 15, 2020                                    MCGREGOR W. SCOTT
                                                              United States Attorney
 6
                                                              /s/ JAMES R. CONOLLY
 7                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
 8
      Dated: June 15, 2020                                    /s/ JESSE I. SANTANA
 9                                                            JESSE I. SANTANA
                                                              Counsel for Defendant
10                                                            NOE GANDARA-SOTO
11
                                                      ORDER
12
            IT IS SO ORDERED.
13
     Dated: June 18, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER             4
30
